Petition for Writ of Mandamus Dismissed and Memorandum Opinion filed
February 20, 2020.




                                       In The

                     Fourteenth Court of Appeals

                                 NO. 14-20-00089-CV



                       IN RE FACEBOOK, INC., Relator


                          ORIGINAL PROCEEDING
                            WRIT OF MANDAMUS
                               334th District Court
                              Harris County, Texas
                        Trial Court Cause No. 2018-69816

                         MEMORANDUM OPINION

      On January 30, 2020, relator Facebook, Inc. filed a petition for writ of
mandamus in this court. See Tex. Gov’t Code Ann. § 22.221 (Supp.); see also Tex.
R. App. P. 52. In the petition, relator asks this court to compel the Honorable Tayna
Garrison, serving as ancillary judge for the 334th District Court of Harris County, to
vacate her temporary restraining order signed on January 28, 2020.
      Relator also filed a motion asking this court to stay the temporary restraining
order pending our decision on the petition. See Tex. R. App. P. 52.8(b), 52.10.

      On February 7, 2020, relator filed an unopposed motion to withdraw and
dismiss its petition for writ of mandamus. Such motion is granted and the petition
for writ of mandamus and motion for stay are dismissed.


                                      PER CURIAM

Panel consists of Justices Zimmerer, Spain, and Hassan.




                                         2